
	

113 S2620 IS: Grid Reliability Act of 2014
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2620
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mrs. McCaskill (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Power Act to improve the reliability of the electric transmission grid, and
			 for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Grid Reliability Act of 2014.
		2.Grid reliability(a)Compliance under emergency ordersSection 202(c)	of the Federal Power Act (16 U.S.C. 824a(c)) is amended—(1)by striking (c) During and inserting the following:(c)Temporary connection and exchange of facilities during emergency(1)In generalDuring;(2)by striking If the parties and inserting the following:(2)TermsIf the parties; and(3)by adding at the end the following:(3)Administration of orders conflicting with other lawsIn the case of an order issued under this subsection that may result in a conflict with a
			 requirement of any Federal, State, or local environmental law (including a
			 regulation), the Commission shall ensure that the order—(A)requires generation, delivery, interchange, or transmission of electric energy only during hours
			 necessary to meet the emergency and serve the public interest; and(B)to the maximum extent practicable—(i)is consistent with any applicable Federal, State, or local environmental law (including a 
			 regulation); and(ii)minimizes any adverse environmental impacts.(4)Applicability of other laws conflicting with ordersTo the extent that an omission or action taken by a party to comply with an order issued under this
			 subsection (including any omission or action taken to voluntarily comply
			 with the order) results in noncompliance with, or causes a party to not
			 comply with, any Federal, State, or local environmental law (including a
			 regulation), the omission or action shall not be subject to any
			 requirement, civil or criminal liability, or a citizen suit under the
			 environmental law (or regulation).(5)Renewal or reissuance of orders conflicting with other laws(A)In generalAn order issued under this subsection that may result in a conflict with a requirement of any
			 Federal, State, or local environmental law (including a regulation) shall
			 expire not later than 90 days after the date the order is issued.(B)Renewal or reissuance of ordersThe Commission may renew or reissue the order in accordance with this subsection for subsequent
			 periods of not to exceed 90 days for each period, as the Commission
			 determines necessary to meet the emergency and serve the public interest.(C)AdministrationIn renewing or reissuing an order under this paragraph, the Commission shall—(i)consult with the primary Federal agency with expertise in the environmental interest protected by
			 the law (or regulation); and(ii)include in the renewed or reissued order such conditions as such Federal agency determines
			 necessary to minimize any adverse environmental impacts, to the maximum
			 extent practicable.(D)Public availabilityAny conditions submitted by a Federal agency described in subparagraph (C)(i) shall be made
			 available to the public.(E)Exclusion of conditionsThe Commission may exclude a condition described in subparagraph (D) from the renewed or reissued
			 order if the Commission—(i)determines that the condition would prevent the order from adequately addressing the emergency
			 necessitating the order; and(ii)provides in the order, or otherwise makes publicly available, an explanation of the determination.(6)Orders that are stayed, modified, or set asideIf an order issued under this subsection is subsequently stayed, modified, or set aside by a court
			 pursuant to section 313 or any other provision of law, any omission or
			 action previously taken by a party that was necessary to comply with the
			 order while the order was in effect (including any omission or action
			 taken to voluntarily comply with the order) shall remain subject to
			 paragraph (4)..(b)Temporary connection or construction by municipalitiesSection 202(d) of the Federal Power Act (16 U.S.C. 824a(d)) is amended by inserting or municipality after	any person.
			
